DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/01/2022 has been entered.

Status of the Claims
Claims 1-2, 6-7, 10 have been amended.  Claims 1-10 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-7, 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification fails to provide a support for the limitations – “calculate the influence value ranges, in which a magnitude of influence on a prediction result for the analysis data is greater than a threshold, by using a plurality of sets constituted by the analysis data and the index” in independent claims 1 and 6.
Further, the specification fails to provide a support for the limitations – “calculate an index indicating a magnitude of influence of each of the plurality of feature values” in claims 2 and 7.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-7, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Independent claims recite limitations “the analysis” and "the index".  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examining it is assumed it was meant - an analysis - and – an index –.
However, it is not clear what is actually required in calculating “the influence value ranges … by using a plurality of sets constituted by the analysis data and the index”.  The  plurality of sets, the analysis data and the index are undefined by the claimed limitations and seems to be unrelated to the body of the claim, which renders the claim indefinite.
Furthermore, claims 2 and 7 also recite “an index”, which should be corrected to – the index -.
The dependent claims further carry the same deficiency and likewise rejected.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. (US 11,087,261) in view of Maheshwari et al. (US 2017/0019487).

Regarding claim 1, Basu teaches a computer system comprising: 
first computer, a second computer and a third computer connected via a network (C3L4-7, C12L34-56), 
wherein the first computer is configured to store a prediction model which implements artificial intelligence (Al) (C7L42, 54-67) for predicting an event of an object (C3L42-44 “business process can include transactions services, finance and accounting, manufacturing, logistics, sales, or any combination thereof”, which are objects) based on evaluation data including a plurality of feature values of respective features indicating a state of the object (C5L14-23, 46-47, F3, 25-32), 
wherein the second computer is configured to store a feature profiling database (F10:2222) that defines a change rule of each of the plurality of feature values included in the evaluation data (C5L55-61, C8L47-55, 60-67, C9L17-32), which is generated based on a result of the prediction of the event of the object by the Al prediction implemented by the prediction model (C8L1-4 “results can be used … to select a preferred model”, C9L4-18, C11L11-20), the change rule including an influence value range indicating a range of values that can be obtained by the features (C9L43-46, C19L33-65, C27L44-51, C29L37-39, 44-45, C31L23-34), for each of the features (C6L36-52 “Each influencer may contribute to the projected value of one or more performance indicators … determining the contribution of each influencer to the value of a projected performance parameter”, C8L60-62 “projected performance indicators, in conjunction with business rules, can be used in an iterative process to determine a preferred path for each influencer”, C20L1-21 “parameters or influencers are responsible for the predicted KPI value (i.e. for a particular future time frame), and the relative relevance of each of these parameters … indications of relative magnitudes of influence contributions (i.e. the relative influence that the predicted value of each influencer has upon the predicted KPI value”, C36L29-32, C37L46-48), 
wherein the third computer is configured to: 3Appl. No. 16/739,198TOU-1 2437 Amendment dated October 19, 2021 Reply to Office Action of July 23, 2021 
generate a plurality of pieces of change policy data (C9L4-7, C10L1-7, C26L52-54), which are changes of the plurality of feature values included in the evaluation data (C7L1-30, C8L47-55, 60-67) based on the feature profiling database (F10:2222, C34:24-37), 

calculate the influence value ranges (C21L52-53, C44L13-18, 45-52, C45L30-50), in which a magnitude of influence on a prediction result for the analysis data is greater than a threshold, by using a plurality of sets constituted by the analysis data 
generate display data indicating the plurality of pieces of change policy data and the evaluation value of each of the plurality of pieces of change policy data (C9L56-60, C11L45-48, C19L4-7, 33-40), and display the display data (F3-5C, 7A-B).

Basu does not explicitly teach, however Maheshwari discloses the index ([0320], [0351], [0767]). 
Further, NOTE Basu teaches generating plurality of business rules for KPI and changing business rules based on a performance, which construed to be analogous to change policy data.  However, to merely obviate such teaching, Maheshwari discloses change policy data in [0868]-[0870].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Basu to include change policy data as disclosed by Maheshwari.  Doing so would improve performance and provide reliable service and entity definition associations (Maheshwari [0701]).

Claim 6 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 7, Basu as modified teaches the computer system and the method, wherein the second computer is further configured to store a database that stores a plurality of pieces of analysis data including a plurality of features (Basu C17L1-3, C33L59-61) identical to the evaluation data (Maheshwari [1365], [1498]), and 
wherein the third computer is further configured to:
calculate an index indicating (Maheshwari [0320], [0351], [0767]) a magnitude of influence of each of the plurality of feature values included in the analysis data by using the analysis data and the prediction model (Basu C3L28-30, 59-62, C6L4-8, C21L52-53, C44L13-18, 45-52, C45L30-50), and
generate the feature profiling database that stores an entry constituted by feature identification information and the influence value range (Basu C19L33-40, 49-51, C20L47-67).

NOTE in analogous art Kabeya et al. (US 2019/0122144) discloses features identical to the evaluation data in [0047], [0066], [0077].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Basu as modified to include influence value range and features identical to the evaluation data as disclosed by Kabeya.  Doing so would provide a predicting outcome expected for a particular value efficiently from data records with respective values (Kabeya [0006]).

Regarding claims 3 and 8, Basu as modified teaches the computer system and the method, 
wherein the entry includes a control value indicating whether or not the feature values are changeable values (Basu C41L9-10, 17-28), and the third computer is further configured to: 
select a feature whose value can be changed from the plurality of features of the evaluation data based on the control value, and change a feature value of selected evaluation data based on an influence value range of a feature of the selected evaluation data (Basu C41L31-67).  
NOTE in analogous art Woods (US 2011/0055809), likewise discloses the limitation above in [0025], (US 2020/0227178) in [0189] and SUZUKI (US 2018/0046496) in [0084] and likewise obviate teaching of Santos as modified.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Basu as modified to include a control value indicating whether or not the feature values are changeable values as disclosed by SUZUKI or Woods.  Doing so would provide a dynamic change identification.

Regarding claims 4 and 9, Basu as modified teaches the computer system and the method, wherein the processor calculates, as a difficulty level, a distance between the change policy data and the analysis data in a feature space (Basu C7L56) constituted by the plurality of features (Basu C26L28-38, 46-50, (Maheshwari [0941], [1498], [0842], [0928], [1072]).  
Basu does not explicitly teach a difficulty level, instead Basu teaches a cost level for a predicted problem and a determined solution, which include shipping cost, overtime cost, hiring cost, which are difficulties associated with the solution.  Wherein each solution path is presented as level with either lower (minimum) or higher costs (C7L18-23, C8L66-67, C23L44-58, C26L28-50), which are levels.  Therefore, minimum, maximum or optimal costs associated with a solution and comprising obstacles (difficulties) associated with a cost is construed to be analogous to the difficulty level.

Regarding claims 5 and 10, Basu as modified teaches the computer system and the method, wherein the processor calculates, as a difficulty level, a difference between a prediction result of the change policy data and a prediction result of the evaluation data (Basu C6L5-8, C10L50-54, C25L35-52, C26L64-67, Maheshwari [1498], [0842], [0928], [1072]).

Response to Arguments
Applicant’s arguments, filed 02/01/2022, have been considered but they are not persuasive.
The applicant argues – “Basu et al. do not disclose the claimed feature profiling database that defines a change rule of each of the plurality of feature values”, “the business rules in Basu et al. do not compare to the feature profiling database including “an influence value range indicating a range of values that can be obtained by the features, for each of the features and are not “generated based on a result of the prediction of the event of the object by the Al prediction implemented by the prediction model,” as set forth in claim 1.”
The arguments are not persuasive.  Basu clearly discloses a plurality of stored data (C7L51-52) and stored prediction models (C8L1-5).  All prediction results, evaluations and computations on the data are likewise stored as metrics (C32L59-64, C34L1-5, 29-32).  
It seems the applicant is citing Figure 4 and argues that such structure is not disclosed by Basu for each of the feature.  However, as noted above, Basu teaches “performance indicators (Pis) or influencers are utilized or predicted” for any business data (object) of interest.  Each data of interest have influencers values, indicating a desired range for the business object.  Clearly, each object would each have performance indicators (Pis) or influencers (features), which would be different for each object – “Each influencer may contribute to the projected value of one or more performance indicators and each performance indicator may be a function of one or more influencers and time … performance indicators includes determining the contribution of each influencer to the value of a projected performance parameter.”
Basu teaches business data, such as “business process can include transactions services, finance and accounting, manufacturing, logistics, sales, or any combination thereof” C3L42-44, which are objects.  Each such business object can plurality of features “performance indicators (Pis) or influencers”, with feature values.  For example, for each object, such as “customer satisfaction and brand satisfaction” C4L6-7 plurality of features with values are determined and calculated and clearly shown in Figures 3, 25-32.  I.e. for each business object KPI values and influencers with corresponding desired ranges C29L37-38, deviations from expected or preset values C26L64-67, C27L43-46, “magnitude of each contribution” and prediction for each value are displayed.  Clearly, such values are displayed from the calculated, stored values – “This data may be stored in data store 2222”, which makes it identical to the claimed “a feature profiling database.”
Applicant's remaining arguments in regard to the presently amended claims are addressed in the updated rejections to the claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        May 24, 2022